DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 11/07/2022 is acknowledged.  The traversal is on the ground(s) that there is no objective supporting evidence currently of record that the product of claim 1 could be used with any other method. This is not found persuasive because the product of claim 1 can be used to visualize objects outside of anatomy, such as the interior of an inorganic pipe. Such visualization could be accomplished with a different method than that of claim 21 (e.g. anatomy need not be punctured to visualize the interior of an inorganic pipe). 
The requirement is still deemed proper and is therefore made FINAL.
	Claims 21-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/07/2022.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “seal configured to engage with the guidewire and inhibit flow between the needle lumen and the guidewire” in claim 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 3-6 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 3: there is no support in the disclosure for the needle hub being included within a needle lumen of the needle. It is therefore unclear what is meant by the limitation “included within a needle lumen of the needle”. However, [0025] of the pre-grant publication of the present application supports that “[t]he needle lumen 130 extends through the needle hub 140”. For purposes of examination, claim 3 will be read as follows: “The puncture visualization device of claim 1, further comprising a needle hub at a proximal end of the needle, wherein the needle lumen extends through the needle hub.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-7, 11-14, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Laufer et al. (US 6149660 A), hereinafter Laufer, in view of Blakstvedt et al. (US 20090227952 A1), hereinafter Blakstvedt, and Gallacher et al. (US 20140100552 A1), hereinafter Gallacher.
Regarding claim 1, Laufer teaches a puncture visualization device for a percutaneous puncturing procedure (fig. 5), the puncture visualization device comprising: a guidewire (guidewire for guidewire port mentioned in col. 10:53-59), a needle (50; fig. 5) including a needle lumen configured to receive the guidewire (cols. 3:33-43, 9:55-63).
	Laufer is silent as to whether said guidewire includes a proximal section; a distal section including a distal coil and a distal tip; an inner support engaged with the distal coil, and an optical sensor, located at the distal tip of the guidewire.
	Blakstvedt teaches a guidewire (22a) comprising a proximal section (24a; fig. 2); a distal section (40; fig. 2) including a distal coil (52) and a distal tip (60); an inner support engaged with the distal coil (54; fig. 2C), and an optical sensor (59; figs. 2B-C, [0036]), located at the distal tip of the guidewire (distal end of 59 is located within 60; fig. 2C, [0036]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the device taught by Laufer to have the guidewire taught by Blakstvedt as both these inventions and the claimed invention are directed towards devices for percutaneous puncturing procedures and the references were well-known in the art prior to the effective filing date of the claimed invention. Laufer is silent as to any features of the guidewire that may help said guidewire fulfil its function. Blakstvedt teaches an optically guided guidewire ([0036]). It would therefore have been obvious to one of ordinary skill in the art to have modified the device taught by Laufer to have the optically guided guidewire taught by Blakstvedt, as doing so would allow the device taught by Laufer to be optically guided to an appropriate anatomical location for treatment. 
	Laufer further fails to teach a lock configured to engage with the guidewire to inhibit relative motion between the guidewire and the needle. 
	Gallacher teaches a lock (lock formed by arms 104; fig. 1, figs. 4A-B, [0043]) configured to engage with a guidewire (21) to inhibit relative motion between the guidewire and a needle (20; fig. 1, [0042]-[0043]). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the device taught by Laufer in view of Blakstvedt to have a lock 100 as taught by Gallacher as both these inventions and the claimed invention are directed towards percutaneous access devices usable with guidewires and the references were well-known in the art prior to the effective filing date of the claimed invention. Gallacher teaches in [0041] that cap 100 (including lock formed by arms 104) prevents unwanted guidewire migration. Gallacher further teaches in fig. 1 and [0041] that cap 100 may be attached to a percutaneous access device at a point where a guidewire enters said access device. It would therefore have been obvious to one of ordinary skill in the art to have modified the guidewire port 143 (col. 9:58-60 and fig. 5 of Laufer) of the device taught by Laufer in view of Blakstvedt to have cap 100 as taught by Gallacher in order to prevent unwanted guidewire migration. 
	Laufer in view of Blakstvedt and Gallacher teaches the optical sensor as structurally claimed, therefore the optical sensor is considered capable of performing the disclosed function of being locked into a position by the lock to provide a distal field of view from a location within the needle and near a distal end of the needle for visualization to facilitate puncturing a target with the distal end of the needle (said optical sensor is located within the guidewire taught by Blakstvedt, which is lockable into a position by the lock taught by Gallacher such that the distal end of the guidewire (comprising the optical sensor) is provided a distal field of view from a location within the needle and near a distal end of the needle for visualization to facilitate puncturing a target with the distal end of the needle). 
Regarding claim 3 as best understood in light of the 112(b) rejection noted above, Laufer further teaches a needle hub (140; fig. 5, col. 9:55-56) at a proximal end of the needle and included within a needle lumen of the needle (lumen of needle 50 extends to an access port in the needle hub 140; col. 3:33-40).
Regarding claim 4 as best understood in light of the 112(b) rejection noted above, Laufer as modified above further teaches the needle hub includes: the lock (cap 100 may be integrally formed with needle hub 140 of Laufer, such that the needle hub 140 includes 100, and with it, the lock formed by arms 104; Gallacher [0041]); and an actuator (110; figs. 4A-B of Gallacher) configured to transition the puncture visualization device between a locked configuration and an unlocked configuration (Gallacher figs. 4A-B, [0043]), wherein: in the locked configuration (Gallacher fig. 4B), the lock is engaged with the guidewire ([0043]); and in the unlocked configuration (Gallacher fig. 4A), the lock is disengaged from the guidewire ([0043]).
Regarding claim 5 as best understood in light of the 112(b) rejection noted above, Gallacher further teaches the lock includes an arm (one of arms 104 in figs. 4A-B) configured to engage with the guidewire and bias the guidewire toward a wall of the needle lumen (each individual arm 104 is configured to bias the guidewire towards a wall of the needle lumen; [0043]).
Regarding claim 6 as best understood in light of the 112(b) rejection noted above, Laufer as modified above further teaches a guidewire adaptor (cap 100) including the lock (lock formed by arms 104; figs. 4A-B of Gallacher), wherein: the guidewire adaptor includes an adaptor lumen configured to receive the guidewire (lumen in 100 guidewire 21 travels through; figs. 4A-B of Gallacher); and the needle hub is configured to receive the guidewire adaptor (143 in Laufer is a luer connector (col. 9:58-60); as such, 143 is configured to receive the luer adapter on 100 in Gallacher ([0037], [0041])), wherein: the guidewire adaptor is configured to engage with the needle hub to selectively couple the guidewire adaptor with the needle hub (Gallacher [0042]); and the lock is configured to engage with the guidewire when the guidewire adaptor is coupled with the needle hub (Gallacher [0042]).
Regarding claim 7, Gallacher further teaches the lock is configured to compress the guidewire in the adaptor lumen to inhibit the relative motion between the guidewire and needle when the guidewire adaptor is selectively coupled with needle hub ([0042]).
Regarding claim 11, Blakstvedt further teaches the distal coil has a rounded profile (profile of round wire of coil 52; fig. 2C).
Regarding claim 12, Blakstvedt further teaches the guidewire includes a light source (80; fig. 1) configured to illuminate an area distal to the distal tip of the guidewire (light is configured to illuminate tissue located distally adjacent the distal end of guidewire 22b; [0032], [0036]).
Regarding claim 13, Blakstvedt further teaches the guidewire includes an optical fiber providing or coupled to the light source (optical connector 24a connects light source 80 to a bifurcated optical cable to carry light from 80 to 58; [0036]).
Regarding claim 14, Blakstvedt further teaches an electrical interconnect in communication with the optical sensor and included in the proximal section of the guidewire (proximal section of guidewire comprises spectrometer 82, as shown in fig. 1 and described in [0036]; computer 84 must contain electronic components to utilize software to process data received from spectrometer 82 (and thus optical sensor 59) as described in [0036] and [0050]. Therefore, one having ordinary skill in the art would understand that an electrical interconnect in communication with the optical sensor 59 is included in the spectrometer 82 to relay signals to the computer 84).
Regarding claim 16, Laufer further teaches a seal configured to engage with the guidewire and inhibit flow between the needle lumen and the guidewire (plug 70 inhibits flow between guidewire in lumen 89 and the lumen of needle 50 that 70 is located within; figs. 4, 4A of Laufer).
Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Laufer in view of Blaksvedt and Gallacher as applied to claim 1 above, and further in view of Anderson et al. (US 20120283640 A1), hereinafter Anderson.
	Laufer as modified above fails to teach the guidewire includes a first alignment feature to facilitate positioning of the optical sensor within the needle lumen at a specified offset from a distal end of the needle.
	Anderson teaches a guidewire (120; fig. 16) that includes a first alignment feature (180) to facilitate positioning of said guidewire within a needle lumen (lumen of needle 20; fig. 1, [0057]) at a specified offset from a distal end of a needle 20 ([0090]-[0091]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the guidewire taught by Laufer as modified above to have a first alignment feature as taught by Anderson as both these inventions and the claimed invention are directed towards guidewires for use with percutaneous access devices and the references were well-known in the art prior to the effective filing date of the claimed invention. Anderson teaches in [0090] that first alignment feature 180 can be slid along a guidewire shaft as desired to limit the forward advancement of the guidewire within a percutaneous access device. It would therefore have been obvious to one of ordinary skill in the art to have modified the guidewire taught by Laufer as modified above to have a first alignment feature as taught by Anderson to limit undesired forward movement of the guidewire 22a (and thus the optical sensor 59 within said guidewire 22a). 
Claim(s) 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Laufer in view of Blakstvedt and Gallacher as applied to claim 1 above, and further in view of Sharrow (US 20070083132 A1).
Regarding claim 8, Laufer as modified above fails to teach the inner support includes an inner coil.
	Sharrow teaches a guidewire (figs. 6-7, [0028], [0052]-[0053]) comprising a distal coil (610, 710) and an inner support (comprised of 670/770 and 620/720; figs. 6-7, [0052]), wherein the inner support includes an inner coil (620, 720; [0052]). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the inner support in Laufer as modified above to include an inner coil as taught by Sharrow as both these inventions and the claimed invention are directed towards guidewires and the references were well-known in the art prior to the effective filing date of the claimed invention. Sharrow teaches in [0052]-[0053] that a combination of a distal coil and an inner support comprising an inner coil can aid in achieving a desired device flexibility. It would therefore have been obvious to one of ordinary skill in the art to have modified the inner support in Laufer as modified above to include an inner coil as taught by Sharrow, as doing so may affect the guidewire’s flexibility, increasing the guidewire’s suitability for some applications.
Regarding claim 9, Laufer as modified above further teaches the inner coil is wound in a first direction, and the distal coil is wound in a second direction opposite the first direction (figs. 6-7).
Regarding claim 10, Laufer as modified above further teaches the inner coil defines an interior chamber and the optical sensor is located at least partially within the interior chamber defined by the inner coil ([0036] of Blakstvedt describes sensor 59 as extending through shaft 50 of guidewire 22a; therefore sensor 59 would be located at least partially within an interior chamber defined by the inner coil of Laufer as modified above).
Claim(s) 15 is rejected under 35 U.S.C. 103 as being unpatentable over Laufer in view of Blakstvedt and Gallacher as applied to claim 1 above, and further in view of Caron et al. (US 20140243688 A1), hereinafter Caron.
	Laufer as modified above teaches one or more of a temperature sensor or a force sensor located on the guidewire (Blakstvedt teaches in [0055] that guidewire 22a may include an optical sensor for measuring temperature within tissue).
	Laufer is silent as to whether said temperature sensor is located at the distal tip of the guidewire. 
	Caron teaches a guidewire ([0070]) comprising an optical temperature sensor (10; fig. 6B) located at a distal tip of the guidewire (fig. 6B, [0070]). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have made the optical sensor for measuring temperature in Laufer as modified above to be located at the distal tip of the guidewire as taught by Caron as both these inventions and the claimed invention are directed guidewires comprising temperature sensors and the references were well-known in the art prior to the effective filing date of the claimed invention. Caron describes in [0063] and [0070] how optical temperature sensor 10 measures temperature through contact with fluid within tissue. It would therefore have been obvious to one of ordinary skill in the art to have located the optical temperature sensor in Laufer as modified above at the distal tip of the guidewire, as doing so would allow the optical temperature sensor to be exposed to fluid flow within tissue such that the temperature of said tissue may be measured, as described in Caron.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHOEBE ANNE STATON whose telephone number is (571)272-7669. The examiner can normally be reached M-R, 7:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.A.S./Examiner, Art Unit 3783                    

/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771